DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/21 has been entered.
Applicant’s amendments to the claims are acknowledged.  Claims 1-33, 39-41 and 43 are pending.  Claims 1, 8, 17, 18, 22, 23, 25, 39, 40, and 43 are amended.  Claim 42 is cancelled.  Claims 19-21 and 33 are withdrawn.  Prosecution on the merits continues for claims 1-18, 22-32, 39-41 and 43.

WITHDRAWN OBJECTIONS/REJECTIONS
The 103 rejection over claim 25 is withdrawn in light of Applicant’s amendments to the claims.
Any objection or rejection not reiterated herein is WITHDRAWN.

RESPONSE TO ARGUMENTS
Applicant’s arguments with regard to a withdrawn objection or rejection are moot.  Any argument pertinent to a new or maintained rejection can be found below.

PRIORITY
The instant Application, filed 4/19/2018 claims priority to US Provisional Application No. 62/487,001, filed 4/19/2017.  Thus, the earliest possible priority for the instant Application is 4/19/2017.

CLAIMS
Independent claims 1 and 22 are directed to a system for targeted genome engineering comprising one or more vectors, the system comprising: (i) a donor sequence (i.e.  “nucleic acid molecules for integration in genomic DNA”) wherein the donor sequence a) has no significant homology to the target sequence in genomic DNA; (ii) at least one single guide RNA that binds a secondary single guide RNA target site on the donor sequence; (iii) a primary sgRNA that binds a genomic DNA sequence; and (iv) a nuclease that cleaves a target genomic sequence. The claims, as amended are provided below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale









 

The specification teaches, “genomic DNA” or “genomic target DNA” or “target DNA” refer to chromosomal DNA (paragraph [0102] of the published specification).
The specification teaches, “As used herein, the term ‘no significant homology to the target sequence in genomic DNA” means that the nucleic acids to be inserted into the genomic DNA have less than about 20%, 15%, 10%, 5%, or 1% homology to the genomic DNA “ (paragraph [0086] of the published specification).
The specification teaches “primary sgRNA” is “used to refer to the sgRNA that binds to and directs RGN [RNA-guided nuclease]-mediated cleavage of genomic DNA.  The primary sgRNA can be customized to integrate nucleic acids (e.g. vectors) at any target site in the genome” (paragraph [0085] of the published specification).
The specification teaches, “As used herein, the terms ‘universal sgRNA,’ ‘secondary sgRNA,’ or ‘universal secondary sgRNA’ are used interchangeably and refer to sgRNA that binds to and directs RGN-mediated cleavage of one or more vectors” (paragraph [0084] of the published specification).
Thus the claimed system comprises 4 parts:

    PNG
    media_image2.png
    635
    966
    media_image2.png
    Greyscale











While the claimed system comprises 4 parts, the breadth of the claims allows for the secondary sgRNA and the primary sgRNA to be the same sgRNA.  This is evidenced by pending claim 3.
Although the claims under prosecution are to the system (composition), mechanistically, as taught in the specification, expression of the 4 parts of the system in a cell results in the nuclease cleaving both the vector encoding the donor sequence and a target genomic sequence, as the sgRNA(s) guide the nuclease to both the vector and the target genomic sequence, which ultimately would result in the integration of at least the donor sequence: 

    PNG
    media_image3.png
    727
    812
    media_image3.png
    Greyscale
















With regard to the claimed requirement, wherein the nucleic acid for integration into a target sequence within genomic DNA (the donor sequence) comprises “a single secondary single guide RNA (sgRNA) target site”, it is noted that the claimed “single” secondary sgRNA target site is encompassed within a larger claim which utilizes “comprising” (i.e. open) claim language. 
The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).  MPEP 2111.03.  Thus, the claims allow for at least one (i.e. a single) secondary sgRNA target site within the donor sequence.  The claims do not exclude the presence of a second secondary sgRNA target site within the donor sequence, nor do the claims exclude the presence of a second secondary sgRNA target site within the vector. As illustrated, the presence of a second secondary sgRNA target site influences how much nucleic acid is available for integration.  

    PNG
    media_image4.png
    640
    1235
    media_image4.png
    Greyscale












Further, claim 22 requires “(iii) a universal secondary sgRNA that binds the one or more vectors” encompasses wherein the universal secondary sgRNA binds the universal secondary sgRNA target site within the donor sequence (part (i) of the claim, as the donor sequence is within the vector) or binds a second universal secondary sgRNA found elsewhere within the vector constructs.

Claim Objections
Claims 8 and 10 are objected to because of the following informalities:  
Claim 8 recites, “The system of claim 7, wherein the single secondary sgRNA target site is present upstream of the marker protein.”  Claim 7 recites, “a polynucleotide encoding for a marker protein.” It would be remedial to amend claim 8 to better reflect the antecedent basis used in claim 7, and recite, “The system of claim 7, wherein the single secondary sgRNA target site is present upstream of the polynucleotide encoding the marker protein.”  
Claim 10 recites, “The system of claim 1, further comprises a vector…” which is grammatically incorrect.  The claim should recite, “The system of claim 1, further comprising a vector…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18, 22-32, 39-41 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “A system for targeted genome engineering, the system comprising one or more vectors comprising,” 
	(i) nucleic acid molecules for integration;
	(ii) a secondary single guide RNA;
	(iii) a primary single guide RNA; and 
	(iv) a nuclease.

As currently worded, parts (i)-(iv) are encoded on vectors, which are nucleic acid structures.  Parts (i)-(iii) are nucleic acid sequences. However, part (iv) is to the nuclease, which is a protein.  It is unclear if the claim is attempting to require, “(iv) a nucleic acid sequence encoding a nuclease….” or if the claim is attempting to require that the vectors comprise (encode) parts (i-iii), but the nuclease is an additional part of the overall system?  
Is the claim attempting to require
“A system for targeted genome engineering comprising one or more vectors, wherein the one or more vectors comprise
	i) nucleic acid molecules for integration into a target sequence within a genomic DNA…
	ii) a secondary sgRNA…
	iii) a primary sgRNA…; and
	iv) a nucleic acid sequence encoding a nuclease….”


“A system for targeted genome engineering comprising,
	a) one or more vectors, wherein the one or more vectors comprise
		i) nucleic acid molecules for integration into a target sequence within a genomic DNA…
		ii) a secondary sgRNA…
		Iii) a primary sgRNA…; and
	b) a nuclease….”

If Applicant’s stance is that “one or more vectors” encompasses both nucleic acid structures and protein structures, the claim should be amended to clarify whether parts (i)-(iv) are nucleic acids or protein components, in order to advance prosecution.  A skilled artisan would not know the metes and bounds of the claimed invention.
The same rejection is made over independent claim 22.
Claim 6 should be amended to clarify that the nucleic acid is “encoded” within an expression cassette, or an explanation as to how a protein (nuclease) is “within” the claimed nucleic acid structure.
Claim 39 recites, “The system of claim 1, wherein the nucleic acid molecules for integration into a target sequence within genomic DNA comprise:
	(a) a promoter for controlling gene expression and wherein the secondary sgRNA target site is a universal sgRNA target site;
	(b) two opposing, constitutive promoters separated by the secondary sgRNA target site, wherein the secondary sgRNA target site is a universal sgRNA target site; or
	(c) two inducible promoters in opposite orientations separated by the secondary sgRNA target site, wherein the secondary sgRNA target site is a universal sgRNA target site.”

Thus, the claim requires wherein the “secondary sgRNA target site” is a “universal target site” is unclear.  The specification teaches, “As used herein, the terms ‘universal sgRNA,’ ‘secondary sgRNA,’ or ‘universal secondary sgRNA’ are used interchangeably and refer to sgRNA that binds to and directs RGN-mediated cleavage of one or more vectors” (paragraph [0084] of the published specification).  Thus, the specification teaches a secondary sgRNA (and corresponding target site) is also a universal sgRNA (and corresponding target site), and is an sgRNA that directs the nuclease to cleave the corresponding target site in the donor sequence or vector comprising the donor sequence.  It is unclear what the structural or functional constituents of “the secondary sgRNA target site” differ from is “a universal sgRNA target 
Claim 39 recites, “The system of claim 1, wherein the nucleic acid molecules for integration into a target sequence within genomic DNA comprise:
	(a) a promoter for controlling gene expression
	(b) two opposing, constitutive promoters separated by the secondary sgRNA target site
	(c) two inducible promoters in opposite orientations separated by the secondary sgRNA target site
Claim 43 recites, “the system of claim 1, wherein the secondary sgRNA binds the one or more vectors at a single secondary sgRNA target site” which is unclear.  Claim 1 already requires wherein the secondary sgRNA binds a single secondary sgRNA target site encoded within the donor sequence (parts (i) and (ii) of the claim, both of which are already encoded on one or more vectors.  Thus, the secondary sgRNA necessarily binds a single secondary sgRNA target site on one or more vectors.  Thus, is the claim referring to “the single secondary sgRNA target site” of claim 1?  Or is the claim attempting to introduce a second single secondary sgRNA target site distinct from the one previously recited in claim 1?  For example, is the claim attempting to require, “the system of claim 1, wherein the secondary sgRNA binds the one or more vectors at a second single secondary sgRNA target site?”  For the purposes of prosecution, the claim is interpreted to require “the system of claim 1, wherein the secondary sgRNA binds the one or more vectors at a second 
Claims 2-18, 22-32, 39-41 and 43 are included in the rejection because they depend from a rejected claim.

RESPONSE TO ARGUMENTS
Applicant’s arguments with regard to the 112(b) rejections of record have been fully considered but are not fully persuasive.  Applicant argues that the amendments to the claims is sufficient to overcome the rejections of record (page 8 of the Reply dated 07/21/2021).  As noted above, any rejection not reiterated herein has been WITHDRAWN.  However, the claims remain rejected under 112(b) for the reasons stated above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 43 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 43 recites, “the system of claim 1, wherein the secondary sgRNA binds the one or more vectors at a single secondary sgRNA target site” which does not further limit the claim from which it depends.  Claim 1, recites,
 “A system for targeted genome engineering, the system comprising one or more vectors comprising:
	(i) nucleic acid molecules for integration into a target sequence within genomic DNA wherein the nucleic acid molecules for integration into a target sequence have no significant homology to the target sequence within genomic DNA and comprising a single secondary single guide RNA (sgRNA) target site;
	(ii) a secondary sgRNA that binds the secondary sgRNA target site;
	(iii) a primary sgRNA that binds a double stranded nucleic acid sequence in the target sequence within genomic DNA where the one or more vectors can be integrated; and
	(iv) a nuclease that causes a double-stranded nucleic acid break of the target sequence within genomic DNA.”

Thus, the claimed requirement of “wherein the secondary sgRNA binds the one or more vectors at a single secondary sgRNA target site” is already encompassed by parts (i) which requires the nucleic acid molecules for integration into a target sequence comprise a single secondary sgRNA target site and (ii) a secondary sgRNA that binds the single secondary sgRNA target site, because BOTH parts (i) and (ii) are necessarily encompassed (encoded on) within one or more vectors.  Thus the secondary sgRNA of claim 1 necessarily binds a vector, even if the secondary sgRNA target site is encoded within the donor sequence. Thus the claim is broader than the claim from which it depends.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-18, 22, 24 and 26-32, 39-41 and 43 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO2013/169802 to Cost, of record.  This rejection is modified in response to Applicant’s amendments to the claims. As iterated above, the claimed encompass a system for targeted genome engineering, the system comprising one or more vectors encoding (at least) i) a donor sequence with a) no significant homology to the target sequence within genomic DNA and b) a single secondary sgRNA target site; ii) a secondary sgRNA that binds the secondary sgRNA target site; iii) a primary sgRNA that binds a double stranded nucleic acid sequence in the target sequence within genomic DNA where the one or more vectors can be integrated; and a nuclease, encoded on the vectors (a nucleic acid) or encompassed within the vectors (a peptide), wherein the nuclease is capable of causing a double-stranded nucleic acid break of the target sequence within genomic DNA.
With regard to claims 1 and 22, Cost discloses a system (kit) comprising one or more vectors for targeted integration of a transgene into a genomic target sequence (paragraphs [0006], [0015]).  Cost discloses the system comprises 1) a donor sequence to be integrated into a target genomic sequence, wherein the donor sequence comprises a heterologous sequence flanked by a 5’ and/or 3’ nuclease cleavage site; 2) a nuclease that is capable of cutting the donor sequence at the 5’ and/or 3’ nuclease cleavage sites and/or a target genomic sequence; and when the nuclease is a cas9 nuclease, the system further comprises 3) nucleic acids encoding one or more guide RNAs which binds the 5’ and 3’ nuclease sites and/or target genomic sequences to direct cas9 cleavage of the donor sequences and/or target genomic sequence (paragraphs [0008]-[0011], [0107], [0114]-[116], [0131]). 
In light of the teachings of the instant specification at paragraph [0084], a sgRNA which guides the cas9 nuclease to cleave the donor sequence reads on a “universal” sgRNA.  Cost discloses the cas9 nuclease causes a double stranded break in the donor sequences and/or the target genomic sequence (paragraphs [0107], [0131]).  
Cost discloses the donor nucleic acid does not require any homology to the to the target genomic sequence (paragraph [0008]).  Cost discloses the vectors encoding the donor sequences comprise a promoter for controlling gene expression (paragraph [0010]).  Cost discloses the targeted regions of interest in genomic sequences include coding regions, leader sequences, introns, as well as upstream or downstream regions of the coding region (paragraphs [0094], [0084]). As such, Cost discloses the nucleases can be targeted at or near a transcription start site of a gene in the target sequence.
Thus, Cost anticipates claims 1 and 22.
With regard to claims 2 and 24, Cost discloses the components of the system can be encoded on one or multiple vectors (paragraphs [0015], [0164]).
With regard to claim 3, Cost discloses the sgRNA which binds to the donor sequence can be the same sgRNA which binds to the target genomic sequence, allowing the same nuclease to bind both the donor sequence and the target genomic sequence (paragraph [0008]).
With regard to claim 4, Cost disclose the sgRNA which binds to the donor sequence can be different from the sgRNA which binds the target genomic sequence (paragraphs [0008], [0011], [0107], [0131]).
With regard to claim 5, Cost discloses a sgRNA which binds the donor sequence and mediates cas9 cleavage of the donor sequence (paragraphs [0008], [0011]), thus Cost discloses a universal sgRNA. 
With regard to claim 6, Cost discloses the nuclease is encoded and expressed from an expression cassette, wherein Cost discloses the polynucleotides encoding the nucleases are encoded and expressed from vectors (paragraphs [0015], [0116], [0130], [0159], [0164], [0183]).
 With regard to claims 7-10 and 26-27, Cost discloses the vectors encode a marker protein, including GFP which is encoded into the genome when encoded on the donor transgene sequence (paragraph [0144]; Example 2), and Cost discloses the sgRNA target sites (nuclease binding sites) flank 
With regard to claim 11, Cost discloses the sgRNA which binds to the donor sequence is complementary to a portion of the target genomic sequence and/or the donor sequence (paragraph [0107]).
With regard to claim 12, Cost discloses the donor sequences encode polynucleotides of between 1 kb and 200 kb in length, or 2 and 10 kb in length (paragraph [0139]).
With regard to claims 13-14, and 29-30, Cost discloses the nuclease is an RNA guided nuclease, including Cas9 (paragraph [0107]).
With regard to claims 15-16, and 31-32, Cost discloses the one or more vectors includes viral vectors, including lentiviral vectors, adenoviral vectors or adeno-associated vectors (paragraph [0164]).
With regard to 17, Cost discloses, “the donor may be contained on a plasmid flanked by at least two nuclease cleavage sites and may be integrated into a deletion in the chromosome created by the action of two nucleases.  In this embodiment, the nuclease cleavage sites flanking the donor on the plasmid and the nuclease cleavage sites in the chromosome may either be the same or different” (paragraph [0009]).  Cost further contemplates the insertion of donor sequences into multiple, different target genomic loci: “In certain embodiments, the nuclease (DNA-binding domain component) is targeted to a “safe harbor” locus, which includes, by way of example only, the AAVS1 gene….the CR5 gene…the Rosa locus….and/or the albumin locus” (paragraph [0136]).  Cost further discloses additional nucleases can cleave donor sequences already integrated within the genome, allowing for multiple integrations of donor sequences (paragraph [0157]).  Because the original donor sequences are targeted 
Claim 18 requires wherein the one or more vectors comprising the nucleic acid molecules of (i) have no significant homology to the target sequence within the genomic DNA.  Cost discloses the use of the nuclease-aided integration occurs via homology-independent non-homologous end joining (paragraphs [0005]-[0006]).  Cost discloses the donor sequence does not contain any homology to the target genomic sequence, “The donor nucleotides do not require the presence of homology arms flanking the transgene sequence.  The only chromosomal homology that may be present in the donor sequence is(are) the nuclease binding site” (paragraph [0008]).  Cost discloses, “In some embodiments, the donor is contained on a plasmid.  The donor may be integrated following nuclease-mediated cleavage where the sequence to be integrated (donor or transgene) is flanked in the plasmid by at least two nuclease cleavage sites.  In other embodiments, the donor is contained in a plasmid, wherein the donor may be integrated following nuclease mediated cleavage where the sequence to be integrated (donor or transgene) is the plasmid comprising a single nuclease cleavage site” (Paragraph [0009]). Thus, Cost discloses wherein the one or more vectors comprising the nucleic acid molecules of (i) have no significant homology to the target sequence within the genomic DNA.  
With regard to claim 28, the claim requires wherein the donor sequence for integration comprises a promoter (per claim 22(i)) that is heterologous to any promoter of the target sequence within genomic DNA. Because an inserted donor sequence comprising a transgene that is operably linked to a promoter is necessarily exogenous to the endogenous genomic sequences, the promoter encoded on the donor sequence is necessarily heterologous to any promoter within genomic DNA.  Cost 
With regard to claim 39, in light of the 112b rejection above, the claim encompasses an embodiment wherein the donor sequences for integration “further comprise a promoter for controlling gene expression.”  Cost discloses “the sequence of interest of the donor molecule may comprise one or more sequences encoding a functional polypeptide (e.g., a cDNA), with or without a promoter” paragraph [0010], wherein the promoters control expression of the exogenous donor sequences (paragraph [0076]).  
With regard to claim 41, Cost discloses the donor sequences encode a marker protein, including GFP which is integrated into the genome when encoded on the donor transgene sequence (paragraph [0144]; Example 2).
With regard to claim 43, Cost discloses the donor sequence can comprise multiple single nuclease binding sites, which allows for the integration of the donor sequence into the target genomic sequence, wherein the donor sequence is encoded on vectors (paragraphs [0008]-[0011], [0107], [0131]). Cost discloses Cas9 nuclease binding sites are targeted and bound by sgRNA (paragraph [0011], [0107], [0114]-[01115]).  Thus, Cost discloses wherein a single secondary sgRNA binds a secondary sgRNA target sequence in the donor sequence and wherein the secondary sgRNA binds a second secondary sgRNA target sequence in the vectors as required by instant claim 43.


Applicant’s arguments with regard to the 102 rejection of the claims as anticipated by Cost have been fully considered but not persuasive.  Applicant argues that Cost does not anticipate the claims because Cost requires two nuclease binding sites in the donor molecules, which does not anticipate the presently claimed “a single” secondary sgRNA target site in the donor sequences.  Applicant points to the file history of the related US application of the cited Cost WO document which allegedly shows amendments to method of use claims therein to require at least two nuclease binding (sgRNA-binding) sites flanking the transgene.  Thus, Applicant argues that Cost does not enable a double-stranded plasmid donor having a single guide RNA.
The Examiner is not convinced of error.  While the independent claims recite the donor sequences comprise “a single” secondary/universal sgRNA target site, as explained above in the CLAIMS section, the claim is not limited to exclude additional sgRNA sequences from the donor or backbone vectors.  Further, Applicant’s arguments that Cost’s methods of use claims are evidence of non-enablement of the instant system (composition) claims are not persuasive, particularly when Cost’s disclosure discloses a system as claimed.  

Conclusion
No claims are allowed.  Claims 23 and 25 appear to be free of the prior art.  Claim 23, as amended, requires, “wherein one or more vectors comprises: (a) two opposing, constitutive promoters separated by the universal secondary sgRNA target site; or (b) two inducible promoters in opposite orientations separated by the universal secondary sgRNA target site” which appears to be free of the prior art.
Advancement of prosecution may occur if Applicant amends the independent claims to include the limitations from claims 23 and/or claim 25, as well as address the remaining objections and rejections of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



KAA
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633